Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 25 June 2021, 29 June 2021, and 23 December 2021 have been entered.

Election/Restriction
Applicant’s election of the species: A-a) wherein the component (i) of the composition is CTGF; and B-b) wherein the component (ii) of the composition is glucosamine or glucosamine hydrochloride, in the reply filed on 23 December 2021 is acknowledged.
In the response, Applicant argues that search and examination of all species should not pose an undue burden on the Examiner because all species were previously examined in the parent application. Applicant’s arguments have been fully considered. In view of the species previously examined in the parent application (U.S. Application No. 16/525,428), the requirement for a species election is withdrawn.
Claims 1-38 are cancelled. Claims 39-68 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. Numerous drawings appear faded or blurry in black and white. For example, in FIG. 1(c)(d)(e), FIG. 2A-B, FIG. 4A-F, FIG. 5A-F, I and J, FIG. 8A-C, FIG. 10A-D, and FIG. 11A-C, the text and/or symbols are unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office 
Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 (The drawings submitted are not acceptable because:
--The drawings must be reasonably free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks.  See Figure(s) 2,3a-d,4a-c,5,6.
--More than one figure is present and each figure is not labeled "Fig." with a consecutive Arabic numeral (1, 2, etc.) or an Arabic numeral and capital letter in the English alphabet (A, B, etc.)(see 37 CFR 1.84(u)(1)).  See Figure(s) 3. A brief description of the several views of the drawings (see 37 CFR 1.74) should be added or amended to correspond to the corrected numbering of the figures. See also 37 CFR 1.77(b)(9).)

Specification
The disclosure is objected to because of the following informalities:
U.S. Application Nos: 16/525,428 and 15/737,096 are now patented. The first paragraph [0001] of the specification should be updated accordingly. 
Appropriate correction is required.

Claim Objections
Claims 49 and 59 are objected to because of the following informalities:
b1 (TGF1)” should be “transforming growth factor 1 (TGF1)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39, 46-49, 57-59, 67 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trieu (US 2007/0213718 A1, Pub. Date: Sep. 13, 2007).
Trieu teaches a method of treatment of the vertebral column, for example, repairing or regenerating an area of the vertebral column, e.g., an intervertebral disc, or reducing or preventing degeneration of an intervertebral disc, the method comprising introducing a biological treatment into at least one area of a vertebral column selected from a disc space, a vertebral body and an endplate; and at least partially mechanically unloading the treated area by applying a load-bearing device to at least a posterior region of the vertebral column (para. [0005] [0014] [0015], and claims). Trieu teaches that the biological treatment comprises a biologically active component comprising a 1, and further comprises a biological additive, including, e.g., chondroitin sulfate, as a lubricant (para. [0020] [0027], and claims). Trieu teaches that the biological treatment is administered to a disc space by injection (para. [0005] [0028]).
Therefore, Trieu anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 41, 42, 49, 52, 53, 59, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (US 2007/0213718 A1), as applied to claims 39, 46-49, 57-59, 67 and 68 set forth above, and further in view of Scifert (U.S. Patent No. 7,897,164 B2, Date of Patent: Mar. 1, 2011).
Trieu teaches as set forth above. Trieu, however, does not teach the concentration of the biologically active component TGF-1 used in the biological treatment (e.g., in a range of about 1 ng/ml to about 100 ng/ml, or at about 10 ng/ml) (claims 41, 42, 52, 53, 62 and 63), nor teaches using CTGF as a biologically active component for the biological treatment (claims 39, 49 and 59).
Scifert teaches a method of treating intervertebral disc injuries and/or degeneration by administering a composition comprising a scaffold material dispersed therein one or more biologically active agents, which include TGF, e.g., TGF1, and 1 in the composition is 20 pg/ml to 3.0 ng/ml (col. 6-7, bridging paragraph). Scifert teaches that the scaffold material may include hyaluronic acid (see claims). Scifert teaches that the composition is injected into a disc space (col. 4, lines 47-49).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concentration of TGF1 as taught by Scifert in Trieu’s treatment method. One of ordinary skill in the art would have been motivated to do so, because Trieu teaches a method of treating an intervertebral disc in need of repairing or reducing degeneration comprising administering to the disc space a biological treatment, which comprises TGF-1 as the biologically active component, and Scifert further teaches the amount of TGF1 in a composition, e.g., 20 pg/ml to 3.0 ng/ml, useful for treating intervertebral disc injuries and/or degeneration. Therefore, the combined teachings provide a reasonable expectation of success in treating and repairing the intervertebral disc in a patient.
Further, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CTGF as the biologically active component in Trieu’s treatment method. One of ordinary skill in the art would have been motivated to do so, because Trieu teaches a method of treating an intervertebral disc in need of repairing or reducing degeneration comprising administering to the intervertebral disc space a biological treatment comprising a biologically active component, e.g., growth factors, and Scifert further teaches that the growth factor CTGF can be used for treating intervertebral disc injuries and/or .

Claims 40, 42, 45, 50, 51, 56, 60, 61 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (US 2007/0213718 A1), in view of Scifert (U.S. Patent No. 7,897,164 B2), and further in view of Grotendorst (U. S. Patent No. 5,837,258, Date of Patent: Nov. 17, 1998).
Trieu and Scifert teach as set forth above. Trieu and Scifert, however, do not teach the concentration of CTGF, e.g., in a range of about 50 ng/ml to about 500 ng/ml, or at about 100 ng/ml, for use in the biological treatment (claims 40, 42, 45, 50, 51, 56, 60, 61 and 66).
Grotendorst teaches a method for inducing cartilage formation in a patient comprising administration a composition comprising CTGF, TGF-1 and a pharmaceutical acceptable carrier (see claims; col. 7, lines 39-41; and col. 14, lines 11-19). Grotendorst teaches that while TGF-1 induced chondrogenesis in primary culture of cells isolated from embryonic muscle tissue, addition of CTGF induced marked chondrocyte growth (col. 2, lines 31-43; col. 24, lines 45-61; col. 7, lines 30-41; and FIGS. 7A-7D). Grotendorst showed that treatment of undifferentiated stem cells with CTGF at a concentration of 50 ng/ml had a significant effect on inducing the formation of chondrocytes and resulted in induction of cartilaginous nodules (col. 22, paragraphs 1-3), and that the combination of TGF-1 (5 ng/ml) and CTGF markedly stimulates chondrocyte growth and the production of connective tissue matrix (col. 24, under the section “Chondrogenic Assay”, col. 7, lines 39-41; and FIGS. 7A-7D).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the concentration of CTGF as taught by Grotendorst for treating an intervertebral disc. One of ordinary skill in the art would have been motivated to do so, because Trieu teaches a method of treating an intervertebral disc in need of repairing or reducing degeneration comprising administering to the intervertebral disc space a biological treatment comprising a biologically active component, e.g., growth factors, Scifert further teaches that biologically active agents, including TGF-1 and CTGF, can be used for treating intervertebral disc injuries and/or degeneration, and Grotendorst furthermore teaches the concentrations of TGF-1 and CTGF, and the synergistic effect of combining the two growth factors in stimulating chondrocyte growth. Therefore, the combined teachings provide a reasonable expectation of success in treating and/or repairing the intervertebral disc in a patient.
Regarding the concentrations of TGF-1 at about 10 ng/ml and CTGF at about 100 ng/ml as recited in claims 45, 56 and 66, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations/amounts of a biological active agent in a pharmaceutical composition is routine, modifying the concentrations of TGF-1 and CTGF taught in the cited prior art to the claimed concentrations, e.g., at about 10 ng/ml for TGF-1 and at about 100 ng/ml for CTGF, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 .

Claims 43, 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (US 2007/0213718 A1).
Trieu teaches as set forth above. Trieu, however, does not teach wherein the lubricant, e.g., chondroitin sulfate, is present in an amount of up to about 0.5% or 2.0% by weight of the composition (claims 43, 54 and 64). However, given that the level of skill in this art is very high, and that optimizing parameters such as the concentrations or amounts of an additive, such as a lubricant, in an injectable composition is routine, optimizing the amount of the lubricant, e.g., chondroitin sulfate, to the claimed range, e.g., up to about 0.5% or 2.0%, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 11,141,427.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘427 patent are drawn to a method of treating or preventing the progression of spinal disc degeneration in a subject having degenerative disc disease or a spinal disc injury, the method comprising administering to the subject a composition comprising: (i) connective tissue growth factor (CTGF) and/or transforming growth factor beta-1 (TGF-1); and (ii) glucosamine and/or glucosamine hydrochloride. Depending claims recite wherein the composition further comprises chondroitin and/or chondroitin sulfate, and define the concentration for each of the components. The method claimed in the ‘427 patent differs from the claims of the 

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 25, 2022